Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/13/22 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12, 14-18 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2009-173806 in view of JP 2002-226829 and Xia et al.(2004/0192797). 
	 JP 2009-173806 discloses water-blocking polyurethane foam formed by mixing and reacting a composition comprising a polyol having a dimer acid polyol as the main component, a polyisocyanate comprising diphenylmethane diisocyanate (MDI), as well as toluene diisocyanate(TDI) as additional isocyanate [claims 3 & 10], catalyst, including tertiary amine catalysts, a blowing agent, and a foam stabilizer (see entirety of translation). JP 2009-173806 specifically discloses amounts of stabilizer sufficient to meet applicants claims [claims 7, 14 and 20](see Examples). Additionally, JP 2009-173806 discloses densities and numbers of cells as defined by applicants’ claims [claims 8 & 15 and 9 & 16, respectively](see Table on page 11).  
JP 2009-173806 differs from applicants’ claims in that crosslinker as claimed is not required.  However, JP 2002-226829 discloses that crosslinkers, including trimethylolpropane based crosslinkers, as claimed(para [0016] and Examples) may be used in blocking foams for the purpose of improving water blocking properties of the foams formed.  Further, it has long been held that where the general conditions of the claims are disclosed in the prior art, discovering the optimal or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233; In re Reese 129 USPQ 402.  Similarly, it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980).  Accordingly, it would have been obvious for one having ordinary skill in the art to have utilized any of the crosslinkers of JP 2002-226829 in any amount in forming the preparations of JP 2009-173806 for the purpose of imparting their recognized water blocking improving effects in order to arrive at the products of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results.	
JP 2009-173806 differs from applicants’ claims in that even though amine catalysts are disclosed and non-reactive amines particularly illustrated, the utilization of reactive amines is not specifically required.  However, Xia et al. discloses employment of reactive amines, including DMEA {dimethyethanolamine}, to be known in polyurethane foam synthesis operations for the purpose of imparting their recognized blowing reaction catalyzing effects {para [0014]}.  Accordingly, it would have been obvious for one having ordinary skill in the art to have utilized reactive amine catalysts, including DMEA, as an accompanying catalyst in forming the preparations of JP 2009-173806 for the purpose of imparting their recognized blowing reaction catalyzing effects in order to arrive at the products of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results.	
	As to claims  4, 11, 17 and 21 and their exclusion of organic metal catalyst (or, in the case of claims 4, 11 and 17, limitation to the presence thereof alternatively), it is held that JP 2009-173806 does not require organic metal catalysts. Rather, it allows for other catalysts, including, particularly, amine catalysts, without requirement for organic metal catalysts {see para [0012] of the translation}.  
As to difference that may be evident based on amounts of blowing agent of claims 2 and 22, JP 2009-173806 discloses overlap (see para [0048]).  Hereto, it has long been held that where the general conditions of the claims are disclosed in the prior art, discovering the optimal or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233; In re Reese 129 USPQ 402.  Similarly, it has been held that discovering the optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980).  Further, particularly in the case of the catalyst, a prima facie case of obviousness has been held to exist where the proportions of a reference are close enough to those of the claims to lead to an expectation of the same properties.  Titanium Metals v Banner 227 USPQ  773. (see also MPEP 2144.05 I)   Accordingly, it would have been obvious for one having ordinary skill in the art to have utilized the blowing agent of JP 2009-173806 in any amount in forming the preparations of JP 2009-173806 for the purpose of imparting its recognized expansion effects in order to arrive at the products of applicants’ claims with the expectation of success in the absence of a showing of new or unexpected results.
	
	Applicants’ arguments have been considered. However, rejection as now set forth is maintained for all of the reasons set forth above.
	The following previous arguments are maintained to be still applicable and/or relevant to the positions laid out in the rejection as now set forth above:
	JP 2002-226829 is not looked to for its disclosures pertaining to polyol selection, particularly, dimer acid polyol.  This is already provided for by JP 2009-173806.  Rather, JP 2002-226829 is looked to for its disclosures that crosslinkers, including trimethylolpropane based crosslinkers, as claimed (para [0016] and Examples) may be used in blocking foams for the purpose of improving water blocking properties of the foams formed.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  That JP 2002-226829 discloses reasons for the avoidance of dimer acid polyols for economical and/or other purposes of their invention does not negate that they recognize the use of crosslinkers, including trimethylolpropane based crosslinkers, as claimed in polyurethane foams for the purpose of improving water blocking properties of the foams formed.  
	Additionally, as to applicants' discussion of results and problems solved, it is held that teachings may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods.,Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662,1685 (Fed. Cir. 2005) (“One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.”); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991).[see also MPEP 2144 IV.]. “The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.” Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985) [see also MPEP 2145 II.]. Applicants’ have not related their recitations of the claims to distinguishable limitations over the teachings and fair suggestions of the above cited prior art. Further, they have not established showings of new or unexpected results attributable to the invention of the claims that are commensurate in scope with the scope of the claims as they currently stand.

	Applicants’ latest arguments on reply are addressed in the body of the rejection as now set forth above. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Cooney whose telephone number is 571-272-1070. The examiner can normally be reached on M-F from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Seidleck, can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JOHN M COONEY/Primary Examiner, Art Unit 1765